United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2179
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Solomon Seth Currie

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                            Submitted: April 15, 2019
                              Filed: June 13, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

      Solomon Currie pleaded guilty to possession with intent to distribute 500
grams or more of a mixture and substance containing methamphetamine and 50 grams
or more of actual methamphetamine (Count One) and to possession of a firearm in
furtherance of a drug trafficking offense (Count Two). See 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), 851; 18 U.S.C. § 924(c)(1)(A)(i).
       Prior to sentencing, Currie objected to a two-level enhancement for maintaining
a premises for the purpose of distributing methamphetamine recommended in the
presentence investigation report (“PSR”). He also requested a downward variance.
The district court1 applied the two-level enhancement and a career offender
adjustment. It found a total offense level of 35, a criminal history category of VI, and
an advisory sentencing guidelines range of 292 to 365 months on Count One in
addition to a mandatory consecutive 60-month term of imprisonment for Count Two.
The district court sentenced Currie to 292 months’ imprisonment for Count One and
60 months’ imprisonment on Count Two, to run consecutively. Currie appeals the
district court’s application of the two-level enhancement and its denial of his request
for a downward variance, which he claims “caus[ed] an unjust sentence.”

       The guidelines provide for a two-level enhancement “[i]f the defendant
maintained a premises for the purpose of manufacturing or distributing a controlled
substance.” U.S.S.G. § 2D1.1(b)(12). “We review factual findings that the
[defendant] maintained the premises for the purpose of distributing methamphetamine
for clear error.” United States v. Miller, 698 F.3d 699, 705 (8th Cir. 2012). Whether
the defendant maintained the house is “normally easily proved” if the defendant lives
in the house. Id. at 705-06.

       Police began surveilling the house where Currie lived in June 2017. At the end
of the month, a trash search produced two cigarillo packages, three sandwich baggies
that tested positive for marijuana, and a FedEx box containing a speaker box that
tested positive for methamphetamine. Another trash search produced similar
evidence at the beginning of July. When the police searched the house on July 12,
they found Currie, his sister, approximately 2,150 grams of methamphetamine, a pair
of shorts with $18,030 in the pocket, airline tickets for Currie, two cell phones, a


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                          -2-
digital scale, and vacuum-sealed packaging, among other evidence. During a post-
Miranda interview, Currie said he began dealing drugs about sixty to sixty-five days
before the interview and had been living at the home for four months. Given this
evidence, the district court did not clearly err in concluding that Currie maintained
a premises for the purpose of manufacturing or distributing a controlled substance.
In any event, the district court stated that it would have imposed the same sentence
without the two-level enhancement. Thus, even if the district court erred, the error
is harmless. See United States v. Martinez, 821 F.3d 984, 988-89 (8th Cir. 2016)
(“Incorrect application of the Guidelines is harmless error where the district court
specifies the resolution of a particular issue did not affect the ultimate determination
of a sentence . . . .”).

       Next, Currie argues that the district court should have varied downward
because “the career offender guideline overstates the criminal history and likelihood
to reoffend for drug trafficking only offenders” like Currie. We review the
reasonableness of the sentence for abuse of discretion. United States v. Canania, 532
F.3d 764, 773 (8th Cir. 2008). “A sentence is substantively unreasonable if the
district court fails to consider a relevant factor that should have received significant
weight, gives significant weight to an improper or irrelevant factor, or considers only
the appropriate factors but commits a clear error of judgment in weighing those
factors.” United States v. Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (internal
quotation marks omitted).

       Currie’s argument fails because even without the career offender adjustment,
Currie’s guidelines range would have been 262 to 327 months, and the district court
said it would have imposed the same 292-month sentence. Thus, any error is
harmless. See United States v. Davis, 583 F.3d 1081, 1095 (8th Cir. 2009)
(explaining that any error was harmless “[b]ecause the district court explicitly stated
it would have imposed” the same sentence without the career offender adjustment).
Currie additionally argues that the career offender guideline has a racially disparate

                                          -3-
impact on sentencing. But we have upheld a sentence as substantively reasonable
despite the argument that the career offender guideline has a racially disparate impact.
See United States v. Keys, 785 F.3d 1240, 1243-44 (8th Cir. 2015). We find no abuse
of discretion.

      We affirm.
                        ______________________________




                                          -4-